DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
Acknowledgement is made to the amendment received 12/29/2021. 
Acknowledgement is made to the cancellation of claims 4 and 17, and is sufficient to overcome the rejection set forth in the previous office action. 
Claims 1-3, 5-16, and 18-20 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koscheyev (U.S. 7,089,995) in view of Sabbahi (US 2018/0263811 A1- Provisional App. 62/235,169 Filed Sept. 30, 2015).
Regarding claim 1, Koscheyev teaches a system comprising: a warming device (Pg. 11, Col. 1, Lines 17-22) having at least a first zone and a second zone (Pg. 12, Col. 4, Lines 29-31) comprising: a and an inlet port (Fig. 7; inlet 334) connected to a warming unit; a heat transfer element configured to transfer heat between the first zone and the second zone, the heat transfer element comprising a controllable valve positioned between the first zone and the second zone with the first zone and the second zone fluidically isolated from each other except through the controllable valve (Fig. 7 heat transfer element 344); a controller (Pg. 18, Col. 15, Lines 64-65) comprising: one or more processor circuits (Pg. 18, Col. 15 Line 66- Col. 16 Line 3) communicatively coupled to the sensors, the one or more processor circuits configured to: receive a first sensor reading from the sensor corresponding to a first zone (Pg. 18, Col. 16, Line 3-4), wherein the first sensor reading corresponds to a first heat transfer rate; determine whether the sensor reading is sufficient, and if not, increase the first heat transfer rate to a second heat transfer rate in the first zone in response to the sensor being insufficient (Pg. 15, Col. 10, Line 24-27). Koscheyev further teaches (PG 15, Col. 9, Lines 1-17) the sensed physiological parameters include skin temperature and heat flux. 
However, Koscheyev fails to teach the sensor readings corresponding to a heat transfer rate as being temperature and air flow sensors. 
Sabbahi teaches an invention for air circulation of air convection therapy for maintaining a desired temperature, such as using heat therapy to treat ailments such as inflammation. Sabbahi further teaches a controller (Fig. 12; air pump supply means 100) comprising: one or more processor circuits communicatively coupled to the temperature sensor and air flow sensor (Para. [0035] discusses a temperature sensor, an airflow sensor, and a control means connected to the sensors to adjust the supply means according to data from the sensors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sabbahi into the device of Koscheyev as Sabbahi teaches (Para. [0059]-[0064]) the thermodynamics of the heat transfer between the air pump supply means and the treatment site as being directly dependent upon the delivered air flow and temperature.
Regarding claim 2, Koscheyev further teaches the controller comprising one or more processor circuits (Pg. 18, Col. 15 Line 66- Col. 16 Line 3) configured to: determine whether an excessive heat threshold is met responsive to the sensor readings being insufficient; decrease the first heat transfer rate to a third heat transfer rate in the first zone in response to the excessive heat threshold being met (Pg. 15, Col. 10, Lines 32-35).
Regarding claim 5, the modified device of Koscheyev/Sabbahi further teaches the controller comprising one or more processor circuits (Pg. 18, Col. 15 Line 66- Col. 16 Line 3) configured to decrease the first heat transfer rate based upon the first and second sensor readings by transferring heat to the second zone using the heat transfer element (Pg. 16, Col. 12, Lines 7-15).
Regarding claim 6, Koscheyev teaches the system comprising a heat source, wherein the controller comprises one or more processor circuits configured to decrease the first heat transfer rate by reducing heat received from the heat source (Pg. 18, Col. 16, Lines 7-12).
Regarding claim 7, Koscheyev teaches the controller comprising one or more processor circuits configured to increase a first heat transfer rate in the first zone by: increasing a fourth heat transfer rate to a fifth heat transfer rate from the second zone to the first zone, wherein the fourth heat transfer rate is negligible (Pg. 15, Col. 10, Lines 33- 39). 
Regarding claim 8, Koscheyev teaches (Figure 7) the system wherein increasing the fourth heat transfer rate from the second zone comprises: receiving a fourth sensor reading from the temperature sensor corresponding to a second zone; determining a second zone heat transfer rate present in the second zone; determining whether an excessive heat threshold is met by the second zone heat transfer rate; increasing a fourth heat transfer rate to a fifth heat transfer rate from the second zone to the first zone responsive to the excessive heat threshold being met. (316, 320, 344, Pg. 18, Col. 16, Lines 22-33)
Regarding claim 9, Koscheyev teaches the controller comprising one or more processor circuits configured to increase the first heat transfer rate in the first zone by transferring heat from a third zone 
Regarding claim 10, Koscheyev teaches (Figure 7) the system wherein transferring heat from the third zone comprises: receiving a fifth sensor reading from a sensor corresponding to a third zone; determining a third zone heat transfer rate present in the third zone; determining whether the excessive heat threshold is met by the third zone heat transfer rate; transferring heat from the third zone responsive to the excessive heat threshold being met. (316, 320, 344, Pg. 18, Col. 16, Lines 22-33).
Regarding claim 11, Koscheyev teaches the controller comprising one or more processor circuits configured to increase the first heat transfer rate in the first zone by: increasing a heat transfer in the heat source (Pg. 18, Col. 15, Line 64- Col. 16, Line 13, & Pg. 18, Col. 15, Lines 25-32).
Regarding claim 15, Koscheyev teaches the temperature sensor being thermally isolated from a heat applicator (Pg. 15, Col. 9, Lines 8-17).
Claim 3, 12, 13, 16, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Koscheyev (U.S. 7,089,995) in view of Sabbahi (US 2018/0263811 A1- Provisional App. 62/235,169 Filed Sept. 30, 2015) further in view of Venkatesh (U.S. 2017/0112387).
Regarding claim 3, modified Koscheyev/Sabbahi teaches the system as substantially claimed in claim 2. 
However, modified Koscheyev/Sabbahi fails to disclose the system receiving a second sensor reading in response to the excessive heat threshold being met. Venkatesh, in a similar field of endeavor, discloses the system receiving a second sensor reading in response to the excessive heat threshold being met. (314, 316, & Para. [0037]) It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Koscheyev/Sabbahi in light of the teaching of Venkatesh of the desirability of controlling physiological parameters using a feedback control system, these are known in the art to receive multiple sensor readings through a loop to achieve the desired outcome. 
Regarding claim 12, modified Koscheyev/Sabbahi teaches the system as substantially claimed in claim 11.
However, modified Koscheyev/Sabbahi fails to disclose increasing a heat transfer rate in the heat source occurs in response to an excessive heat threshold not being met by the second zone heat transfer rate. Venkatesh discloses increasing a heat transfer rate in the heat source occurs in response to an excessive heat threshold not being met by the second zone heat transfer rate. (Para. [0023] & Para. [0037]) It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Koscheyev/Sabbahi to incorporate the teachings of Venkatesh in order to maintain the body temperature within a range which includes keeping the temperature of the patient substantially close to the upper limit of that temperature range and is discussed through the method for controlling the body temperature of Koscheyev.
Regarding claim 13, modified Koscheyev/Sabbahi teaches the system as substantially claimed in claim 11. Koscheyev further teaches increasing the heat exchange of the heat exchange unit and utilizing the direction, temperature and flow rate of the fluid throughout its zones in order to accomplish this.
However Koscheyev/Sabbahi fails to disclose the system increasing a heat transfer rate in the heat source comprises: determining a second heat transfer rate for the first zone; determining heat settings of the heat source to produce the second heat transfer rate; directing production of heat according to the heat settings. Venkatesh discloses the system increasing a heat transfer rate in the heat source comprises: determining a second heat transfer rate for the first zone; determining heat settings of the heat source to produce the second heat transfer rate; directing production of heat according to the heat settings. (Para. [0033] & [0036]) It would have been obvious to one of ordinary skill in the art to modify Koscheyev to incorporate the teachings of Venkatesh, in order to transfer the heat throughout the device, based off of the current parameters. 
Regarding claim 16, modified Koscheyev/Sabbahi teaches the system as substantially claimed in claim 1. Koscheyev further teaches the system mimicking the hypothalamus for a temperature control mechanism and utilizing the system designed to maintain this range of temperatures for the human body. 
However, Koscheyev/Sabbahi fails to disclose the system wherein the one or more processor circuits are configured to determine whether the sensor reading is sufficient by: determining the first heat transfer rate of the first zone; determining a first zone threshold based on whether the first heat transfer rate will cause a patient to maintain a range of temperatures; determining whether the first heat transfer rate is within the first zone threshold. Venkatesh discloses the system wherein the one or more processor circuits are configured to determine whether the sensor reading is sufficient by: determining the first heat transfer rate of the first zone; determining a first zone threshold based on whether the first heat transfer rate will cause a patient to maintain a range of temperatures; determining whether the first heat transfer rate is within the first zone threshold (Para. [0015] & [0017] & [0018]). 
It would have been obvious to one of ordinary skill in the art to have modified Koscheyev/Sabbahi to incorporate the teachings of Venkatesh in order to provide a system with the ability to maintain a temperature within a specific range of temperatures, in a similar manner to that of the hypothalamus.
Regarding claim 18, Koscheyev teaches the system as substantially claimed in claim 17 Koscheyev further teaches the system mimicking the hypothalamus for a temperature control mechanism and utilizing the system designed to maintain this range of temperatures for the human body. 
However modified Koscheyev/Sabbahi fails to disclose the sensor reading being insufficient based on whether the first heat transfer rate will cause the patient to reduce body temperature below 
It would have been obvious to one of ordinary skill in the art to have modified Koscheyev/Sabbahi to incorporate the teachings of Venkatesh in order to provide an insufficient sensor reading for a heat transfer rate that causes the patient’s body temperature to reduce below the normal, in order to maintain the desired temperature of the patient.
Regarding claim 19, Koscheyev further teaches the device substantially as claimed in claim 17 wherein the sensor measures physiological parameters of the patient (Pg. 15, Col. 9, Lines 1-17).
Regarding claim 20, Koscheyev further teaches the device substantially as claimed in claim 17 wherein a zone corresponds to an extremity of the patient (Pg. 15, Col. 9, Lines 1-17).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koscheyev (U.S. U.S. 7,089,995)/ Sabbahi (US 2018/0263811 A1- Provisional App. 62/235,169 Filed Sept. 30, 2015) in view of Venkatesh (U.S. 2017/0112387) further in view of Franchetti (U.S. 2017/0135632).
Regarding claim 14, modified Koscheyev/ Sabbahi /Venkatesh combination teaches the system as substantially claimed in claim 13, 
However modified Koscheyev/ Sabbahi /Venkatesh fails to disclose the system wherein increasing a heat transfer rate in the heat source comprising: determining that the heat settings of the heat source will not produce the second heat transfer rate; activating a secondary heating circuit based on the heat source not producing the second heat transfer rate. Franchetti discloses (Figure 6B & 6C) the system wherein increasing a heat transfer rate in the heat source comprising: determining that the heat settings of the heat source will not produce the second heat transfer rate; activating a secondary heating circuit based on the heat source not producing the second heat transfer rate (601, 605). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Koscheyev/ Sabbahi /Venkatesh combination in light of the teaching of Franchetti of the need for multiple heating sources to produce a specific heat transfer rate is shown (Para. [0070]). 

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. The amendments to the claim language do not overcome the prior art over Koscheyev in view of Sabbahi as stated in the applicant’s remarks, as the amended claim language states “a warming device … comprising: … an inlet port connected to a warming unit”, this does not specify that each zone of the warming device requires its own inlet port connected to the warming unit, but rather that the entire warming device has an inlet port which is discussed in the above rejection as being shown in Koscheyev (Fig. 7; inlet 334).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., each zone having heat provided from two different sources: the warming unit and the adjacent heat zones) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US 6508831 B1- teaches a system for controlling an individual’s body temperature comprising a heat exchanger for transferring or removing heat to/from the patient’s body based 
US 20140364777 A1- teaches a device for controlling airflow convection based on the rate of airflow which performs these functions based on the response to input from one or more sensors such as temperature sensor or flow sensor, for indicating thermal transfer. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794